Citation Nr: 1622181	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for multiple myeloma to include as due to herbicide exposure. 
 
2.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1974. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Denver, Colorado Regional Office (RO).

In December 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

The Board notes that in September 2014, the Veteran was provided a hearing before another VLJ as to the issues of entitlement to an initial compensable disability rating for lumbar strain, entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected back disability, and entitlement to an effective date for the grant of service connection for lumbar strain prior to July 28, 2010.  Thereafter, the Board remanded these claims in July 2015 for further evidentiary development and also remanded the claim of entitlement to service connection for lumbar disc disease for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the claims folder reveals that development has not been completed on the issues, and so those issues have not yet been returned to the Board for further action.

The Board acknowledges that the issue of entitlement to a waiver request for $14,286.00 has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The September 2014 hearing transcript raised the issue of entitlement to service connection for a psychiatric disorder secondary to service-connected lumbar strain. The issue has not been adjudicated by the AOJ and therefore the Board does not have jurisdiction of the issue.  As such, the issue is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In an unappealed September 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for multiple myeloma. 

2.  Evidence submitted since the September 2010 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for multiple myeloma.  

3.  In an unappealed September 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for type II diabetes mellitus. 

4.  Evidence submitted since the September 2010 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision denying service connection for multiple myeloma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2015).

2.  Since the September 2010 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for multiple myeloma is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2010 rating decision denying service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  Since the September 2010 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for type II diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for multiple myeloma and type II diabetes mellitus.  Implicit in claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  
With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes VAOPGCPREC 6-2014 however which states that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  

The Veteran was provided with the required notice, to include notice with respect to the disability rating and effective-date elements of the claims as well as what is required generally to substantiate new and material evidence sufficient to reopen a previously denied claim, by a letter mailed in January 2012, prior to the initial adjudication of his claims.  

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, Social Security Administration (SSA) records, an Internet newspaper article as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his new and material evidence claims.  Here, during the December 2015 Board hearing, the VLJ clarified the issues on appeal (claims to reopen previously denied claims of entitlement to service connection for multiple myeloma and diabetes); clarified the concept of new and material evidence claims; identified potential evidentiary defects which included verification of whether the Veteran had in-service herbicide exposure; clarified the type of evidence that would support the Veteran's claims; enquired as to the existence of potential outstanding records; and held the record open for a period of 60 days to allow for additional submission of evidence.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Service connection for multiple myeloma and type II diabetes mellitus

The Veteran seeks service connection for multiple myeloma and type II diabetes mellitus.  Each of these claims was previously denied in September 2010, and the Veteran did not appeal the decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issues before considering the claims on its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including type II diabetes mellitus and malignant tumor, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

The law provides that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for disorders that include diabetes mellitus, type II and multiple myeloma.  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6)  are met.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Application to reopen

In this case, the RO denied service connection for multiple myeloma and type II diabetes mellitus, to include as due to herbicide exposure, in a September 2010 rating decision based on a finding that there was no evidence of record showing that the Veteran served in-country in the Republic of Vietnam and was not exposed to herbicides during service.  There was no proof of the disorder during service or within one year of separation.  The Veteran did not appeal the September 2010 rating decision to the Board as to these claims; therefore, the decision became final.      

At the time of the prior final rating decision in September 2010, the record included the Veteran's service treatment records, service personnel records, post-service treatment records, a June 2010 response from the service department that there was no evidence to substantiate the Veteran's claimed service in Vietnam, and statements from the Veteran and other individuals.  In particular, the Veteran's service treatment records were absent identification of or noting of multiple myeloma and diabetes mellitus.  Post-service treatment records documented identification of multiple myeloma and diabetes mellitus as early as 2004.  Also, on the Veteran's claim for VA benefits dated May 2010, he contended that his multiple myeloma and diabetes were due to herbicide exposure during service in Vietnam.  

In November 2011, the Veteran applied to reopen his claims of entitlement to service connection for multiple myeloma and diabetes mellitus, to include as due to herbicide exposure.  In order to reopen the previously denied claims, the evidence submitted since the last final denial (September 2010) must be new and material.

After a thorough review of the entire record, the Board concludes that new and material evidence sufficient to reopen the claims of entitlement to service connection for multiple myeloma and type II diabetes has not been submitted.    

The added evidence, in pertinent part, consists of postservice VA and private treatment records, statements from the Veteran noting he was exposed to herbicides during service in Okinawa, Japan, and an article submitted by the Veteran indicating that herbicides may have been used in Okinawa during the Vietnam War.    

The associated postservice medical evidence documents treatment for and diagnoses of multiple myeloma and diabetes.  See, e.g., VA treatment records dated June and November 2013.  These records essentially replicate the medical evidence which was of record at the time of the September 2010 rating decision, namely that the Veteran has a current disability of diabetes and multiple myeloma.  See a private treatment record from B.S., M.D., dated April 2004; see also a VA treatment record from D.R., M.D., dated August 2010.  Such evidence is not new and material since the existence of these disabilities was known in September 2010.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (stating that medical evidence that merely documents continued diagnosis and treatment of disease).   There is no competent evidence which has been added to the record subsequent to the September 2010 RO denial which suggests that the Veteran's multiple myeloma and/or diabetes was incurred during service or that such manifested within one year of service discharge.    

The Board notes the Veteran's recent statements concerning experiencing herbicide exposure during his service in Okinawa.  In particular, the Veteran currently states that during service in Okinawa, Agent Orange was stored where he was stationed.  See, e.g., the December 2015 Board hearing transcript, pgs. 9, 16.  In support of his claims, he submitted an article dated July 2007 from The Japan Times which indicates that Agent Orange was "likely used" in Okinawa during the Vietnam War.  

The Board finds that the Veteran's statements regarding in-service herbicide exposure in Okinawa are not new and material evidence.  Specifically, the Board notes that the Veteran's changing of locations of in-service herbicide exposure does not establish new and material evidence as the evidence does not demonstrate proof of exposure and that the statements of in-service herbicide exposure are cumulative and redundant of evidence previously of record.  Indeed, there remains no credible proof of in-service herbicide exposure.  In this regard, the service department has forwarded all available treatment and personnel records, and these records document no evidence supporting a finding of herbicide exposure during the Veteran's period of service in Okinawa.  While the personnel records confirm the Veteran's service in Okinawa from June 1974 to November 1974, the records do not indicate use or storage of herbicides in Okinawa during the Veteran's period of service as the Veteran now claims.  

With regard to the article discussed above that was submitted by the Veteran, the Board notes that this article is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  On the contrary, the Board has reviewed the Veteran's service personnel records and finds that they are absent any objective indication that he was exposed to herbicides in Okinawa.  The Board therefore finds the Veteran's service personnel records to be the most probative evidence in determining whether he had in-service herbicide exposure and whether new and material evidence has been submitted.  Additionally, the Board notes that the article based its finding that herbicides were used in Okinawa on a previous Board decision that conceded a Veteran's report of herbicide exposure during service in Okinawa.  However, previous Board decisions are not binding on the Board, unless the previous Board decision(s) specifically addressed this particular Veteran's case.  That is not the situation here.  See 38 C.F.R. § 20.1303 (2015).

The Veteran also recently submitted copies of memorandum decisions from the Court indicating that the Board did not provide an adequate statement of reasons or bases in finding no herbicide exposure in Vietnam or Okinawa.  Although the Board recognizes that a single-judge memorandum decision of the Court can be considered persuasive authority, they are not binding precedent.  In any event, the memorandum decisions submitted by the Veteran indicate that the Board failed to obtain the Veteran's complete service personnel records.  On the contrary, in this case, VA has obtained the Veteran's complete service personnel records which, as discussed above, are absent a finding of herbicide exposure.  As such, the memorandum decisions submitted by the Veteran are not new and material evidence.  

In summary, the evidence added to the record is cumulative.  At the time of the prior decision, there was post service evidence of diabetes and multiple myeloma.  In addition, there was an allegation of herbicide exposure.  The argument that he has changed locations of asserted exposure does not constitute new and material evidence.  Rather, his statements are unsupported and are repetitive of prior allegations.  At the time of the prior decision, there was no proof of exposure and there remains no proof of exposure.  A slightly different theory of entitlement does not constitute new and material evidence.

Here, new and material evidence has not been submitted and the claims are not reopened.


ORDER

The application to reopen the claim for service connection for multiple myeloma is denied.

The application to reopen the claim for service connection for type II diabetes mellitus is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


